DETAILED ACTION
	The following is a response to the amendment filed 4/1/2021 which has been entered.
Response to Amendment
	Claims 1, 3-11 and 13-20 are pending in the application.  Claims 2 and 12 are cancelled.
	-The objection to the specification has been withdrawn due to applicant amending the specification accordingly.
	-The 112(b) rejection has been withdrawn due to applicant amending claims 1, 5, 10, 15 and 20 accordingly.
	-The 102 and 103 rejections have been withdrawn due to applicant amending claims 1 and 11 with limitations not disclosed by the prior art of record used in the rejections.
Allowable Subject Matter
Claims 1, 3-11 and 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose or render obvious a motivation to provide for:
-(as to claim 1) a shift by wire-based transmission system having a transmission lever; a main controller configured to determine a target gear stage and a current control delay time period of an actuator based on a manipulation signal received from the lever and to control operation of the actuator based on the determined target gear stage and the current delay time period to determine a gear stage position in response to operation of actuator; and a transmission control unit connected to the controller and configured to control a hydraulic pressure of a transmission based on the gear stage position determined by the controller, wherein the controller is configured to determine the current delay time period of the actuator upon determining that the manipulation signal of the lever is received during traveling of the vehicle in a regenerative braking control state and in combination with the limitations as written in claim 1.
-(as to claim 11) a method of controlling a shift by wire-based transmission system by determining, by a main controller, a target gear stage and a current control delay time period of an actuator based on a manipulation signal of a transmission lever; controlling, by the controller, operation of the actuator based on the determined target gear stage and the current control delay time; determining, by the controller, a gear stage position in response to operation of actuator; and controlling, by a transmission control unit, a hydraulic pressure of a transmission based on the gear stage position determined by the controller, wherein the determining of the target stage and the current delay time period of the actuator includes: determining the current delay time period of the actuator upon determining that the manipulation signal of the lever is received during traveling of a vehicle in a regenerative braking control state and in combination with the limitations as written in claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093.  The examiner can normally be reached on Monday through Friday; 8:00am to 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        April 10, 2021